Citation Nr: 0327367	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  00-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed Meniere's 
syndrome.  



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran had active service from February 1952 to January 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the RO.  

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in May 2003.  



REMAND


(1)  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100  (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  

In addition, as to the merit of the claims, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


(2)  Duty to Assist

The testimony of the veteran at a hearing in May 2003 was to 
the effect that he is receiving Social Security benefits 
based upon disability.  The medical evidence that was used by 
SSA to award disability benefits has not been obtained.  

The Court has held that, when VA is put on notice of the 
existence of relevant SSA records, VA must seek to obtain 
those records before proceeding with the appeal.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  

The veteran also testified that he was treated by 
Dr. Hazelcoin in the late 1960's, possibly 1968 or 1969; and 
by Dr. Absini in the 1980's.  

The records in the claims folder also reflect that the 
veteran was treated by Dr. Brian D. Deutsch of Norfolk, 
Virginia, from 1999 to 2001; by Dr. Ruperto A. Abcede of 
Paterson, New Jersey, from 1989 to 1992; and by the VA 
Medical Centers in East Orange, New Jersey, and in Hampton, 
Virginia.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The veteran should be notified of any deficiency in obtaining 
the records.  

The Board also notes that the veteran's service medical 
records, other than his separation examination, are not 
available and may have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  The RO has made 
several attempts to locate these records.  

The "Daily Sick Report" from Ft. Bliss, Texas, reflects 
that the veteran was sick from March 28, 1952, to 
November 18, 1952.  The veteran's organization or department 
shown on the report was that of Battery A, 6th Training 
Battalion.  Also noted on the report was  "gun (90 mm)".  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 38 
U.S.C.A. 5103A.  

In this case, there is competent evidence of current 
Meniere's syndrome.  The veteran has testified that he 
reported to sick call daily, following an incident of 
shooting a 90-mm. gun without wearing hearing protection, but 
there is no competent medical opinion as to whether his 
symptoms in service were early manifestations of the current 
Meniere's syndrome, or whether the current Meniere's syndrome 
is related to service in any way.  

Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for service connection includes 
obtaining all relevant records and to provide him with an 
adequate examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
veteran supply the names, addresses, 
along with dates of treatment to the 
extent possible, of Dr. Hazelcoin and of 
Dr. Absini.   The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

2.  The claims folder contains 
Authorization and Consent to Release 
forms, signed by the veteran (see clipped 
pages), for records of Dr. Brian D. 
Deutsch of Norfolk, Virginia, and of 
Dr. Ruperto A. Abcede of Paterson, New 
Jersey.  The RO should obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under 38 U.S.C.A. § 5103A(b)(2).  

3.  The veteran was also treated for 
dizziness and hearing loss at the VA 
Medical Center in East Orange, New 
Jersey, from 1980 to 1982; and was 
treated for hearing problems at the VA 
Medical Center in Hampton, Virginia, from 
1990 to the present dated.  The RO should 
make arrangements to obtain the veteran's 
treatment records, and associate them 
with the claims folder.  

4.  The RO should take appropriate steps 
to obtain copies from the Social Security 
Administration of the determination which 
awarded benefits to the veteran and the 
medical records used as a basis to award 
those benefits.  

5.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to show the nature and etiology of the 
Meniere's syndrome.  Please send the 
claims folder to the examiner for review; 
the examiner should acknowledge review of 
the claims folder in the examination 
report.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
elicit a detailed history of 
manifestations in and after service, and 
of exposure to acoustic trauma in and 
after service.  The examiner should 
provide a fully reasoned opinion as to 
the etiology of the Meniere's syndrome, 
including:  (a) Whether it is at least as 
likely as not that the Meniere's syndrome 
is related to the firing of the 90-mm gun 
during training, as reported by the 
veteran, or to another incident during 
military service;  (b) Whether it is at 
least as likely as not that the Meniere's 
syndrome is related to acoustic trauma or 
other incident during military service; 
or to the ringing in his ears in service, 
as testified to by the veteran.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to the specific evidence in the veteran's 
case.  

6.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the claim on appeal.  If any 
of the desired benefits are not granted, 
an appropriate Supplemental Statement of 
the Case should be furnished to the 
veteran and his representative.  They 
should also be afforded an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of the claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



